Case 1:21-cv-00662-RM Document 15 Filed 03/11/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 Civil Action No. 21-cv-00662-RM

BIG SKY TRADING LLC,

        Plaintiff,

 v.

 ALFALFA’S MARKET, INC.,

        Defendant.


                     PLAINTIFF’S UNOPPOSED MOTION TO DISSOLVE
                          TEMPORARY RESTRAINING ORDER


       Big Sky Trading LLC (the “Plaintiff”), by and through its undersigned counsel, hereby

moves this Court for the entry of an order dissolving this Honorable Court’s March 8, 2021,

Temporary Restraining Order (the “TRO”) [D.E. #12], against defendant, Alfalfa’s Market, Inc.

(“Defendant”). As grounds, the Plaintiff states as follows:

       1.      Following this Honorable Court’s entry of the TRO on March 8, 2021, Plaintiff

caused a true and correct copy of said TRO to be e-mailed to the president of Defendant and its

later identified counsel. Following this e-mail exchange, the parties and their counsel began

settlement discussions.

       2.      On March 9, 2021, Plaintiff caused a true copy of the TRO to be served upon both

Defendant and its bank.

       3.      On March 10, 2021, the parties to the above styled civil action reached a settlement

and, concurrent herewith, Plaintiff will file its Notice of Voluntary Dismissal with Prejudice.




                                            Page 1 of 3
Case 1:21-cv-00662-RM Document 15 Filed 03/11/21 USDC Colorado Page 2 of 3




       4.      Notwithstanding the agreed dismissal, Defendant’s banks and other similar parties

need an order of this Honorable Court dissolving the TRO and ordering Defendant’s banks to

forthwith unfreeze any accounts that were frozen as a result of entry of the TRO.

       5.      The undersigned counsel affirms that he met and conferred with counsel for the

Defendant, via both teleconference and e-mail, on March 10, 2021 to discuss the relief requested

herein and to solicit any objections to the same. Following these conferrals, the Defendant does

not oppose the instant Motion.

       WHEREFORE, the Plaintiff prays this Court enter an order in the form attached hereto that

(1) dissolves the March 8, 2021, Temporary Restraining Order [D.E. #12] and, thereafter, (2)

dismisses the above styled civil action, with prejudice, as stated in Plaintiff’s concurrently filed

Rule 41 Notice of Voluntary Dismissal with Prejudice.




                                            Page 2 of 3
Case 1:21-cv-00662-RM Document 15 Filed 03/11/21 USDC Colorado Page 3 of 3




 Dated: March 11, 2021               Respectfully submitted,




                                       s/ Kyler K. Burgi
                                      Kyler K. Burgi
                                      Michael S. Richardson
                                      DAVIS GRAHAM & STUBBS LLP
                                      1550 17th Street, Suite 500
                                      Denver, Colorado, 80202
                                      Telephone: 303.892.9400
                                      Facsimile: 303.893.1379
                                      Email: kyler.burgi@dgslaw.com
                                              mike.richardson@dgslaw.com

                                      AND

                                      Jason R. Klinowski
                                      KLINOWSKI DAMIANO LLP
                                      P.O. Box 43404
                                      Birmingham, Alabama 35243
                                      Telephone: 205.644.8881
                                      Facsimile: 205.644.8489
                                      Email: jklinowski@aglawyer.com

                                      Attorneys for Plaintiff Big Sky Trading LLC




                                Page 3 of 3
